Citation Nr: 0637746	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  05-07 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for peptic ulcer disease, 
status post gastrectomy, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating for peptic ulcer disease, status post 
gastrectomy, currently rated as 40 percent disabling.  In 
August 2006, the veteran testified before the Board at a 
hearing that was held via videoconference from the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

VA records pertaining to the veteran's claim are outstanding.  
In August 2006 testimony before the Board, the veteran 
reported that he had received recent treatment for worsened 
symptoms associated with his service-connected peptic ulcer 
disease at the VA facility in New Orleans, Louisiana.  The 
most recent treatment records on file are dated in August 
2004.  Because VA is on notice that there are additional 
records that may be applicable to the veteran's claim and 
because these records may be of use in deciding the claim, 
these records are relevant and should be obtained.  38 C.F.R. 
§ 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, in August 2006 testimony before the Board, the 
veteran alleged that his service-connected peptic ulcer 
disease, status post gastrectomy, was more severe than the 
current 40 percent rating reflects.  Specifically, the 
veteran stated that his condition is now marked by frequent 
bouts of nausea, vomiting, and diarrhea following meals.  
Additionally, he reported that due to his service-connected 
disability, he had lost considerable weight and was anemic.

VA treatment records from December 2002 to August 2004 
reflect that the veteran was diagnosed with mild anemia in 
April 2003, that he has a vitamin B-12 deficiency for which 
he receives treatment, and that he occasionally complained of 
vomiting after meals, but show that his weight was relatively 
stable throughout this period.  These records also show that 
the veteran has long abused alcohol, and records dated in 
August 2002 and November 2003, respectively, indicate that 
the veteran's weight loss and anemia were thought to be 
secondary to the alcohol abuse rather than his service-
connected peptic ulcer disease.  Thus, while the veteran has 
complained of worsened symptomatology associated with his 
service-connected disability, it is unclear to the Board 
whether any increased symptoms are due to his service-
connected disability or are the result of alcohol abuse.

The veteran was last afforded a VA examination in April 2003.  
VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  When available evidence is too old 
for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  Although the veteran's examination is not unduly 
remote, the veteran has indicated that his condition has 
worsened since the date of the latest examination.  Because 
there may have been a significant change in the veteran's 
condition, and because the reasons for any worsened 
symptomatology are unclear, a new examination is in order.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain records from the VA Medical 
Center in New Orleans, Louisiana from 
August 2004 to the present.  If these 
records are no longer on file, a 
request should be made to the 
appropriate storage facility.  All 
efforts to obtain VA records should be 
fully documented, and the VA facilities 
must provide a negative response if 
records are not available.

2.  Schedule the veteran for a 
gastroenterological examination to 
determine the current severity of his 
service-connected peptic ulcer disease, 
status post gastrectomy.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner's report 
should set forth all current 
complaints, findings, and diagnoses, 
including specifically:

(1)  Whether the veteran is currently 
anemic, and, if so, whether there is a 
50 percent probability or greater that 
the anemia is the result of his 
service-connected peptic ulcer disease, 
or whether it is more likely related to 
chronic alcohol abuse.  

(2)  Whether there is a 50 percent 
probability or greater that the 
veteran's weight loss since his 
gastrectomy is the result of or is 
related to his service-connected peptic 
ulcer disease, or whether it is more 
likely related to poor nutrition as a 
result of chronic alcohol abuse.

(3)  Whether the veteran currently 
experiences hypoglycemic symptoms 
associated with his peptic ulcer 
disease.

(4)  The examiner should address 
exacerbations of the veteran's 
gastroenterological disability and the 
state of his health during remissions.

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claim for an increased rating for his 
peptic ulcer disease, status post 
gastrectomy.  If action remains adverse 
to the veteran, provide the veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to this Board for the purpose of 
appellate disposition.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

